DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-31 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Caputa et al. (US 2014/0212078) in view of Rasmussen (US 5,205,650).
Caputa et al. disclose forming a packaging container from a material roll (see para. 16) the roll comprising: an expandable plastic tube in a rolled-shape having a front wall 102 and a back wall 104 (see figures 2-3), the front and back walls meeting at sides of the expandable plastic tube, each side of the expandable plastic tube having a gusset portion 120, 130 extending along a length thereof, each gusset portion having gusset segments where a pair of adjacent gusset segments are joined along a common fold line (fig. 2-3), each gusset segment having an inner surface and an outer surface, at least one of the gusset segments having an embossed section; see para. 15. Caputa et al. is considered to discuss variations of selective embossing including of gusseted sidewalls 120 and 130 considered a majority of the gusset segments as claimed; see para. 15-16.  
The embossing procedure is not directly described including as providing protruding mounds and/or only on the inner side of the sections as recited.
Rasmussen however teaches embossing gusset portions as claimed with protruding mounds 1 spaced apart and only on one side of portions (opposite depressions) in a similar bag making operation; see abstract; figures 2A-3 and 6; col. 10, lines 5+.  It would have been obvious to one of ordinary skill in the art to produce a roll stock of packaging material with spaced apart embossing on one side, as taught by Rasmussen, on gusseted portions of only the inner side in the invention to Caputa et al.  Note that Rasmussen discusses providing shock absorbing at a gusseted portions however the embossing would also inherently create space for air. 
Regarding the recited function of reducing surface tension, Caputa recognizes opposing package panels resisting separation such that the protrusions/mounds enable air to pass and provide vacuum relief considered reducing surface tension as claimed.  
Regarding claims 25-29, gusset portions are considered as claimed defined by first and second segments joined by common folds to front 102 and back 104 walls (each side defined by only two segments); see figures.  
Regarding claim 28, embossing in the modified invention is considered to be performed on first and second gusseted sections of sidewalls of Caputa et al.
Regarding claim 30, it is considered an ordinary design choice to provide an embossed section only on one gusset segment sufficient for allowing air to pass and/or shock absorbing section.  Note again that Caputa et al. is considered to selectively provide embossing to panel sections which include gusset segments.
Regarding claim 42, the rolled material of connected tubing is considered to present bags comprising embossed gusseted portions in the manner claimed; Caputa et al. discusses providing at least front sidewall 102 including a smooth non-embossed surface which inherently provides channels as claimed; see para. 14.
Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. Capuata is considered to reduce surface tension as claimed by providing embossing structures/mounds as disclosed.  Providing embossed mounds on a single surface of a material by embossing the material is considered commonly accomplished by a plurality of embossing procedures including using embossing roller(s) and/or platen(s). Regarding the teachings of Caputa, Caputa et al. clearly discusses embossing on an inner bag side of gusseted sidewalls; see para. 14-16.  The restrictive limitation “only on at least one of the gusset segments” is not considered to provide patentability to applicant’s claim. Note that Caputa et al. include a description of sidewalls 102 and 104 in para. 14 “sidewalls 102 and 104 may be embossed to provide a pathway for the evacuation of air…” (emphasis added).  Later in para. 15 discussing other embodiments with “one or both” embossed gusseted segments 120, 130 for providing the same function.  The disclosure of Caputa et al. is considered to provide selective embossing of bag sections/segments for providing air channels for evacuation of the formed bag once in use during packaging such that consideration of each packaging wall panel in combination might also be varied.  The disclosure is not considered limited to a single embodiment with a non-embossed front wall.  The claimed combination is not considered novel given that one of ordinary skill in the art could easily selectively emboss packaging portions as desired in order to provide the release function of one opposing portion to another which is considered as claimed ie. recognizing surface tension between the surfaces.
	Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
	Regarding claim 24, by providing that at least one gusseted segment is embossed, Caputa is considered to provide embossing along the complete length as ordinarily understood.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759